DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

As per claims 1 and 18:
The limitation, “initiating a time collapse of the plurality of map events to the point of time by setting timestamp data associated with the plurality of map events to the point of time,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “initiating a time collapse” in the context of this limitation encompasses a person forming a judgment that all events within a number of time units from a point in time are to be considered as having the same time.
The limitation, “extracting one or more map features from the time-collapsed plurality of map events,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “extracting” in the context of this limitation encompasses a person forming a judgment which features are associated with the time-collapsed map events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. 
The claims recite an additional element, “collecting a plurality of map events associated with a bounded geographic area within a designated number of time units from a point of time.”  “Collecting” is recited at a high level of generality (i.e., as a generic computer function of retrieving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  As well, it is insignificant extra-solution activity, being both mere data gathering and selecting a particular data source.
The claims recite an additional element, “providing the one or more map features as an output.”  “Providing” is recited at a high level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component and/or insignificant extra-solution activity.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claims are not patent eligible.

As per claim 2:
The limitation, “normalizing the time-collapsed plurality of map events based on spatial geometry data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “normalizing” in the context of this limitation encompasses a person deciding that an event corresponding to an edit of a road sign before a road can be rejected.
The limitation, “wherein the one or more map features are extracted from the normalized plurality of map events,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “extracting” in the context of this limitation encompasses a person noting that a road sign is associated with a road.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 3:
The claim recites an additional element, “wherein the plurality or map events are collected from a plurality of sources.”  “Collecting” is recited at a high level of generality (i.e., as a generic computer function of retrieving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  As well, it is insignificant extra-solution activity, being both mere data gathering and selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component and/or insignificant extra-solution activity.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claim is not patent eligible.

As per claim 4:
The claim recites an additional element, “wherein the plurality of map events include one or more map edits to digital map data associated with the bounded geographic area.”  This is insignificant extra-solution activity, selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 5:
The claim recites an additional element, “wherein the point of time is a current time.”  This is insignificant extra-solution activity, selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.


As per claim 6:
The limitation, “sequencing the time-collapsed plurality of map events based on a map building rule,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “sequencing” in the context of this limitation encompasses a person forming a judgment that an event corresponding to an edit of a road sign belongs after an event corresponding to an edit of a road.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 7:
The limitation, “a spatial heuristic, a trained artificial intelligence model, or a combination thereof,” as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical calculation.
The limitation, “repairing the time-collapsed plurality of map events, the bounded geographic area, or a combination thereof based on a spatial heuristic, a trained artificial intelligence model, or a combination thereof,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “repairing” in the context of this limitation encompasses a person forming a judgment that an event corresponding to an edit indicating a road crossing a building when the building actually no longer exists is invalid.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 8:
The limitation, “a spatial heuristic, a trained artificial intelligence model, or a combination thereof,” as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical calculation.
The limitation, “augmenting the time-collapsed plurality of map events, the bounded geographic area, or a combination thereof based on a spatial heuristic, a trained artificial intelligence model, or a combination thereof,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “augmenting” in the context of this limitation encompasses a person forming a judgment that an event indicates a street cleaning truck.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 9:
The limitation, “determining a time frame of the time collapse based on a time taken to create the map event data, a time taken to transmit the map event data, a quality of the map event data, a resolution of the map event data, or a combination thereof,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment as to the time frame.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 10:
The limitation, “based on determining that at least one conflict of the map events has not been resolved,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment that one event conflicts with another.
The limitation, “iterating an extension of the time frame to include additional time units until the at least one conflict is resolved, a maximum time extension threshold is met, or a combination thereof,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “iterating” in the context of this limitation encompasses a person forming a judgment that an event within the additional time unit resolves the conflict.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 11:
The claim recites an additional element, “wherein the bounded geographic area is a map tile.”  This is insignificant extra-solution activity, selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 12:
The claim recites an additional element, “publishing the output in a geographic database, a location-based service, or a combination thereof.”  “Publishing” is recited at a high level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  As well, it is insignificant extra-solution activity, being both mere data gathering and selecting a particular data target.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component and/or insignificant extra-solution activity.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claim is not patent eligible.

As per claim 13:
The limitation, “initiate a time collapse of the plurality of map events to the point of time,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “initiating a time collapse” in the context of this limitation encompasses a person forming a judgment that all events within a number of time units from a point in time are to be considered as having the same time.
The limitation, “extract one or more map features from the time-collapsed plurality of map events,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “extracting” in the context of this limitation encompasses a person forming a judgment which features are associated with the time-collapsed map events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element, “process user input data, sensor data, probe data, or a combination thereof associated with one or more devices located in a bounded geographic area within a designated number of time units from a point of time to determine a plurality of map events.”  “Processing” is recited at a high level of generality (i.e., as a generic computer function of retrieving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  As well, it is insignificant extra-solution activity, being both mere data gathering and selecting a particular data source.
The claim recites an additional element, “provide the one or more map features as an output.”  “Providing” is recited at a high level of generality (i.e., as a generic computer function of transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component and/or insignificant extra-solution activity.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claim is not patent eligible.

As per claim 14:
The claim recites an additional element, “wherein the one or more devices are associated with one or more users, one or more vehicles, or a combination thereof.”  This is insignificant extra-solution activity, selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 15:
The claim recites an additional element, “wherein the one or more vehicles include one or more autonomous vehicles.”  This is insignificant extra-solution activity, selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 16:
The claim recites an additional element, “receive at least a portion of the user input data, the sensor data, the probe data, or a combination thereof via vehicle-to-everything communications.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  As well, it is insignificant extra-solution activity, being both mere data gathering and selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component and/or insignificant extra-solution activity.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claim is not patent eligible.

As per claim 17:
The limitation, “normalize the time-collapsed plurality of map events based on spatial geometry data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “normalizing” in the context of this limitation encompasses a person deciding that an event corresponding to an edit of a road sign before a road can be rejected.
The limitation, “wherein the one or more map features are extracted from the normalized plurality of map events,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “extracting” in the context of this limitation encompasses a person noting that a road sign is associated with a road.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 19:
The claim recites an additional element, “receiving the plurality of events via one or more news feeds, one or more video feeds, or a combination thereof.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  As well, it is insignificant extra-solution activity, being both mere data gathering and selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component and/or insignificant extra-solution activity.  Neither mere instructions to apply an exception using a generic computer component nor insignificant extra-solution activity can provide an inventive concept.
The claim is not patent eligible.

As per claim 20:
The claim recites an additional element, “wherein the events include one or more traffic incidents, one or more mobile work zones, one or more temporary traffic zones, or a combination thereof.”  This is insignificant extra-solution activity, selecting a particular data source.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

Allowable Subject Matter
The prior art does not teach extracting map features from map events within a bounded geographic area within a designated number of time units using a time collapse.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159